                                           Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12       PACIFIC COAST BUILDING                           Case No. 18-CV-00346-LHK
Northern District of California
 United States District Court




                                           PRODUCTS, INC.,
                                  13                                                        ORDER DENYING DEFENDANT
                                                          Plaintiff,
                                                                                            CERTAINTEED GYPSUM, INC.’S
                                  14                                                        RENEWED MOTION FOR
                                                   v.
                                                                                            ATTORNEYS’ FEES
                                  15
                                           CERTAINTEED GYPSUM, INC., et al.,                Re: Dkt. No. 151
                                  16
                                                          Defendants.
                                  17

                                  18            Plaintiff Pacific Coast Building Products, Inc. sued Defendants CertainTeed Gypsum, Inc.
                                  19   (“CertainTeed”) and Saint Gobain Performance Plastics Corp. for patent infringement. As relevant
                                  20   here, Plaintiff claimed that CertainTeed infringed U.S. Patent No. 9,388,568 (the ‘568 patent).
                                  21   ECF No. 119. On November 29, 2018, the Court held that claim 21 of the ‘568 patent is invalid as
                                  22   indefinite. ECF No. 100. On June 30, 2020, the Federal Circuit affirmed the Court’s invalidity
                                  23   finding. ECF No. 150. Before the Court is CertainTeed’s motion for attorney’s fees pursuant to 35
                                  24   U.S.C. § 285. ECF No. 151. Having considered the submissions of the parties, the relevant law,
                                  25   and the record in this case, the Court DENIES CertainTeed’s motion for attorney’s fees.1
                                  26

                                  27   1   CertainTeed’s motion to dismiss contains a notice of motion paginated separately from the
                                  28                                                      1
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                            Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 2 of 11



                                       I.      BACKGROUND
                                   1
                                               A. Background and Description of the ‘568 Patent
                                   2
                                               CertainTeed and Plaintiff are competitors in the drywall industry. In 2013, the original
                                   3
                                       assignee of the ‘568 patent application (filed in April 6, 2007) put its patent portfolio up for sale.
                                   4
                                       Opp’n at 3, ECF No. 169. Both CertainTeed and Plaintiff bid for the ‘568 patent, and Plaintiff won
                                   5
                                       the bid. Id. The ‘568 patent, titled “Acoustical Sound Proofing Material with Improved Fracture
                                   6
                                       Characteristics and Methods for Manufacturing Same,” issued on July 12, 2016.
                                   7
                                               The ’568 patent recognizes that prior art “laminated damped drywall panel,” which
                                   8
                                       provides noise damping, can replace traditional drywall in construction. ’568 Patent at 1:59–65.
                                   9
                                       However, laminated damped drywall panel cannot be easily cut to size at construction sites. Panels
                                  10
                                       often “must be scored multiple times and broken with great force over the edge of a table or
                                  11
                                       workbench.” Id. at 1:67–2:4. The reason laminated damped drywall panel is so difficult to break is
                                  12
Northern District of California




                                       because “the component gypsum layers [of the panels] have a liner back paper (or liner fiberglass
 United States District Court




                                  13
                                       nonwoven) that has a high tensile strength.” Id. at 2:6–10. The ‘568 patent specification defines
                                  14
                                       flexural strength to be the panel’s “ability to resist breaking when a force is applied to the center of
                                  15
                                       a simply supported panel.” Id. at 2:46-48. When a panel is being fitted for installation, a low
                                  16
                                       flexural strength is desired because once the installer scores the panel, “a low [flexural strength]
                                  17
                                       value indicates that the scored panel may be easily fractured by hand without excessive force.” On
                                  18
                                       the other hand, “[f]or a pristine panel, a high flexural strength is desirable since it allows for easy
                                  19
                                       transportation and handling without panel breakage.” Id. at 2:56–68.
                                  20
                                               The invention tries to ease panel installation by lowering flexural strength. Specifically, the
                                  21
                                       invention is a laminate panel with two gypsum layers held together by a sound-damping glue
                                  22
                                       layer. Id. at 4:38–45. The gypsum that touches the glue is “unfaced,” meaning that it lacks a paper
                                  23
                                       or fiberglass liner. Id. at 6:44–46. The gypsum on the outside of the panel, by contrast, has a
                                  24

                                  25

                                  26   memorandum of points and authorities in support of the motion. ECF No. 151 at 2. Civil Local
                                       Rule 7-2(b) provides that the notice of motion and points and authorities should be contained in
                                  27
                                       one document with the same pagination.
                                  28                                                    2
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                         Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 3 of 11




                                   1   reinforcing liner. According to the ‘568 patent, scoring the liner makes the panel easier to break

                                   2   than the prior art laminated damped dry wall panel, which has an inner liner with high tensile

                                   3   strength. Id. at 2:6–10.

                                   4          B. Procedural History

                                   5          On January 16, 2018, Plaintiff filed the instant patent infringement suit against Defendant

                                   6   CertainTeed and Defendant Saint Gobain Performance Plastics Corp. ECF No. 1. As relevant here,

                                   7   Plaintiff alleged that CertainTeed infringed the ‘568 patent. ECF No. 119. On

                                   8          On August 29, 2018, the parties filed a joint claim construction and prehearing statement.

                                   9   ECF No. 75. The parties’ claim construction dispute included two dispositive terms about “scored

                                  10   flexural strength” in claim 21 of the ’568 Patent. ECF No. 75 at 1–5. The table below illustrates

                                  11   the disputed terms and the parties’ proposed constructions of the terms:

                                  12
                                                                              Plaintiff’s Proposed Construction        CertainTeed’s
Northern District of California




                                        Claim Term
 United States District Court




                                  13                                                                                   Proposed
                                                                                                                       Construction
                                  14
                                        a scored flexural strength of the     The flexural strength of the laminated   Indefinite
                                  15    laminated structure is about 22       panel after the outer, paper-clad
                                        pounds per ½ inch thickness of        surface of one of the first and second
                                  16    the structure                         gypsum boards has been scored is
                                  17                                          about 22 pounds per ½ inch thickness
                                        the scored flexural strength being    Plain and ordinary meaning               Indefinite
                                  18    the flexural strength of the
                                  19    laminated structure after the
                                        outer, paper-clad surface of one of
                                  20    the first and second gypsum
                                  21    boards has been scored

                                  22   ECF No. 100.

                                  23          On November 29, 2018, the Court construed the disputed terms in claim 21. ECF No. 100.

                                  24   The Court agreed with CertainTeed that “scored flexural strength” was indefinite. Id. at 23. The

                                  25   Court reasoned that “the [‘568 patent] specification never discloses how to measure scored

                                  26   flexural strength.” Id. “[F]ollowing the Patent’s own directions to use ASTM C473-06a to test for

                                  27   scored flexural strength would result in four values for flexural strength—perpendicular face up

                                  28                                                     3
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                         Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 4 of 11




                                   1   and face down, and parallel face up and face down—not one value as in the Patent claim.” Id. at

                                   2   22. “Furthermore, the depth at which to score the panel is left unspecified.” Id. at 23.

                                   3          Plaintiff sought to appeal the Court’s indefiniteness finding. Thus, on January 9, 2019, the

                                   4   Court granted the parties’ stipulation to enter judgment in favor of CertainTeed. ECF No. 119. On

                                   5   February 6, 2019, Plaintiff appealed to the U.S. Court of Appeals for the Federal Circuit. ECF

                                   6   No. 124.

                                   7          Meanwhile, CertainTeed filed its motion for attorneys’ fees. ECF No. 121 (“Mot.”). On

                                   8   May 17, 2019, the Court denied CertainTeed’s motion without prejudice pending the Federal

                                   9   Circuit’s decision. ECF No. 139. The Court granted CertainTeed leave to renew its motion after

                                  10   any decision from the Federal Circuit. Id. at 2.

                                  11          On June 30, 2020, the Federal Circuit affirmed the Court’s invalidity finding. See Pac.

                                  12   Coast Bldg. Prod., Inc. v. CertainTeed Gypsum, Inc., 816 F. App’x 455 (Fed. Cir. 2020), ECF No.
Northern District of California
 United States District Court




                                  13   150. The Federal Circuit held that “a skilled artisan would have had no reasonable certainty in

                                  14   trying to figure out how to calculate a single value for the scored flexural strength of a drywall

                                  15   board.” Id. at 460.

                                  16          On August 6, 2020, CertainTeed filed the instant renewed motion for attorneys’ fees. ECF

                                  17   No. 151 (“Renewed Mot.”). On September 10, 2020, Plaintiff filed its opposition to the instant

                                  18   motion. ECF No. 169 (“Opp’n”). On October 7, 2020, CertainTeed filed its reply supporting the

                                  19   instant motion. ECF No. 170 (“Reply”).

                                  20   II.    LEGAL STANDARD

                                  21          Pursuant to 35 U.S.C. § 285, “[t]he court in exceptional cases may award reasonable

                                  22   attorney fees to the prevailing party” in patent litigation. The United States Supreme Court

                                  23   established the governing standard for determining whether an award of attorney’s fees is

                                  24   appropriate in Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545 (2014). In

                                  25   Octane, the United States Supreme Court held that an exceptional case under § 284 is “simply one

                                  26   that stands out from others with respect to the substantive strength of a party’s litigating position

                                  27   (considering both the governing law and the facts of the case) or the unreasonable manner in

                                  28                                                      4
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                         Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 5 of 11




                                   1   which the case was litigated.” Id. at 554. District courts “may determine whether a case is

                                   2   ‘exceptional’ in the case-by-case exercise of their discretion, considering the totality of the

                                   3   circumstances.” Id. “[A] case presenting either subjective bad faith or exceptionally meritless

                                   4   claims may sufficiently set itself apart from mine-run cases to warrant a fee award.” Id. at 555.

                                   5   Ultimately, the decision of whether to award attorney’s fees is left to the Court’s discretion and is

                                   6   reviewed on appeal only for abuse of discretion. Highmark Inc. v. Allcare Health Mgmt. Sys., Inc.,

                                   7   572 U.S. 559, 563 (2014).

                                   8   III.   DISCUSSION

                                   9          For purposes of the instant motion, it is undisputed that CertainTeed is the prevailing party

                                  10   because the Federal Circuit affirmed the Court’s finding that claim 21 of the ‘568 patent is invalid.

                                  11   CertainTeed argues that this is an exceptional case warranting an award of attorney’s fees on two

                                  12   grounds. First, CertainTeed argues that Plaintiff’s litigation position was exceptionally meritless
Northern District of California
 United States District Court




                                  13   because Plaintiff consistently lacked factual support. Reply at 1–8. Second, CertainTeed argues

                                  14   that Plaintiff engaged in litigation misconduct. Id. at 8–13. Neither argument is persuasive. The

                                  15   Court addresses each in turn.

                                  16          A. Plaintiff’s litigation position was not exceptionally meritless.

                                  17          To start, Plaintiff’s litigation position was not “exceptionally meritless.” Octane, 572 U.S.

                                  18   at 555. “[A]s the Supreme Court made clear in Octane, fee awards are not to be used ‘as a penalty

                                  19   for failure to win a patent infringement suit.’” Gaymar Indus., Inc. v. Cincinnati Sub-Zero Prods.,

                                  20   Inc., 790 F.3d 1369, 1373 (Fed. Cir. 2015) (quoting Octane, 572 U.S. at 548). “[T]he mere fact

                                  21   that the losing party made a losing argument is not a relevant consideration; rather, the focus must

                                  22   be on arguments that were frivolous or made in bad faith.” Stragent, LLC v. Intel Corp., No. 6:11-

                                  23   CV-421, 2014 WL 6756304, at *4 (E.D. Tex. Aug. 6, 2014) (Dyk, Circuit J., sitting by

                                  24   designation); see also, e.g., Gametek LLC v. Zynga, Inc., 2014 WL 4351414, at *3 (N.D. Cal.

                                  25   Sept. 2, 2014) (declining to find case exceptional because plaintiff’s litigating position, though

                                  26   weak, did not “descend to the level of frivolous argument or objective unreasonableness”).

                                  27          Here, the Court’s rejection of Plaintiff’s arguments is insufficient to merit finding the case

                                  28                                                      5
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                         Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 6 of 11




                                   1   exceptional. The Court reaches this conclusion on three grounds.

                                   2          First, Plaintiff had some factual support for its position that claim 21 was definite and thus

                                   3   valid. Plaintiff’s position turned on whether the term “scored flexural strength” was definite as to

                                   4   score depth (how deeply one cuts into a panel) and flexural strength (the force needed to snap the

                                   5   drywall panel). See Plaintiff’s Opening Claim Construction Br. at 3–27, ECF No. 80. Plaintiff

                                   6   cited, among other things, expert deposition testimony that (1) “‘scoring’ means cutting the paper”

                                   7   liner of a panel and not much deeper; and (2) the orientation of paper fibers is “what causes a

                                   8   difference” in flexural strength measurements—which suggests that the panel’s orientation is

                                   9   immaterial once the paper fibers are cut. Id. at 6–7, 14; see also Opp’n at 9–12 (collecting

                                  10   Plaintiff’s factual support for position that claim 21 was definite). These arguments did not

                                  11   “descend to the level of frivolous argument or objective unreasonableness.” Gametek, 2014 WL

                                  12   4351414, at *3.
Northern District of California
 United States District Court




                                  13          Second, because Plaintiff’s arguments were not unreasonable, they required careful

                                  14   analysis. Specifically, the Court found that claim 21 was indefinite only after analyzing for 12

                                  15   pages: (1) claim language; (2) the ’568 patent specification; (3) patent prosecution history; and

                                  16   (4) extrinsic evidence. This analysis included a consideration of industry testing standards (i.e.,

                                  17   American Society of Testing and Materials standard C473-06a); Federal Circuit case law;

                                  18   competing expert testimony; and more. Id. The Federal Circuit then affirmed the Court after 11

                                  19   pages of detailed analysis. ECF No. 150.

                                  20          Lastly, a statutory presumption supported Plaintiff’s position that claim 21 was definite. 35

                                  21   U.S.C. § 282(a) provides that “each claim of a patent shall be presumed valid” after a patent is

                                  22   issued. The “presumption takes away any need for a plaintiff to prove his patent is valid to bring a

                                  23   claim.” Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1929 (2015). The presumption

                                  24   attached to the ‘568 patent when it issued on July 12, 2016. ECF No. 100 at 2. Thus, “[Plaintiff]

                                  25   reasonably believed its patent to be valid in light of the statutory presumption of validity,” and the

                                  26   Court “cannot say that [Plaintiff]’s expectation of the [] patent’s validity was frivolous.” Q-

                                  27   Pharma, Inc. v. Andrew Jergens Co., 360 F.3d 1295, 1303 (Fed. Cir. 2004).

                                  28                                                     6
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                         Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 7 of 11




                                   1          Accordingly, the Court rejects CertainTeed’s first argument for an award of attorney’s fees

                                   2   because Plaintiff’s litigation position was not exceptionally meritless.

                                   3          B. Plaintiff did not engage in litigation misconduct.

                                   4          CertainTeed’s other argument for an award of attorney’s fees is that Plaintiff engaged in

                                   5   litigation misconduct. The Court disagrees.

                                   6          As a general matter, “post-Octane decisions awarding fees have generally cited egregious

                                   7   behavior” as the litigation conduct necessary to support a fees award. Vasuedevan Software, Inc. v.

                                   8   Microstrategy, Inc., 2015 WL 4940635, at *5 (N.D. Cal. Aug. 19, 2015). Such egregious behavior

                                   9   “generally involves unethical or unprofessional conduct by a party or his attorneys during the

                                  10   course of adjudicative proceedings.” Old Reliable Wholesale, Inc. v. Cornell Corp., 635 F.3d 539,

                                  11   549 (Fed. Cir. 2011). A case CertainTeed cites is an illustrative example. See Mot. at 9 (citing

                                  12   Eon-Net LP v. Flagstar Bancorp, 653 F.3d 1314 (Fed. Cir. 2011)). In Eon-Net, the Federal Circuit
Northern District of California
 United States District Court




                                  13   upheld an award of attorneys’ fees because plaintiff had (1) “destroyed relevant documents”;

                                  14   (2) “displayed a ‘lack of regard for the judicial system’” in at least two cases; and (3) tried to

                                  15   “extract a nuisance value settlement” in a lawsuit that had “indicia of extortion.” Eon-Net, 653

                                  16   F.3d at 1324, 1326–27. By contrast, “overly aggressive litigation tactics” alone may not justify a

                                  17   fees award. Vasuedevan Software, 2015 WL 4940635, at *6; accord Gametek, 2014 WL 4351414,

                                  18   at *5 (rejecting motion for attorney’s fees where allegations suggested only “an aggressive

                                  19   litigation strategy” by the losing party). Thus, only in extraordinary cases will the Court award

                                  20   attorneys’ fees based on litigation conduct.

                                  21          Plaintiff’s litigation conduct is nothing like that in Eon-Net. Rather, CertainTeed argues

                                  22   that Plaintiff engaged in two forms of different litigation misconduct: (1) misrepresentations to the

                                  23   tribunal or patent offices; and (2) discovery delays that led to excess costs. The Court addresses

                                  24   each in turn.

                                  25          First and most important, CertainTeed argues that Plaintiff made several

                                  26   misrepresentations to the Court, the U.S. Patent and Trademark Office, the Federal Circuit, and the

                                  27   European Patent Office. See Reply at 8–13; Mot. at 15–17. As to purported misrepresentations to

                                  28                                                      7
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                         Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 8 of 11




                                   1   the Court, CertainTeed cites the following:

                                   2      •   On November 21, 2018, Plaintiff told the Court in a joint case management statement that
                                              it anticipated filing an amended complaint that would add a party. ECF No. 95 at 2.
                                   3
                                              Plaintiff ultimately did not add that party to the case.
                                   4
                                          •   On November 29, 2018 at the claims construction hearing, Plaintiff told the Court that “the
                                   5          reason why we have not brought any claims against [CertainTeed’s] ½ inch product is we
                                              have no evidence of its existence.’” Mot. at 15. This statement was allegedly a
                                   6
                                              misrepresentation because (1) Plaintiff later attached to its complaints a marketing
                                   7          brochure that identifies CertainTeed’s ½ inch product; and (2) CertainTeed had averred in
                                              a May 31, 2018 interrogatory response that its ½ inch product was first sold in February
                                   8
                                              2016. Id. at 16.
                                   9
                                          •   Also on November 29, 2018, Plaintiff represented that it was open to mediation and
                                  10          “meaningfully talk[ing] about a business resolution.” ECF No. 105 at 57:5. In setting a
                                              location for the mediation, Plaintiff proposed either mediating in Dallas or flying a Texas
                                  11
                                              mediator to this district. ECF No. 110 at 2–3. CertainTeed argues that Plaintiff’s
                                  12          preference for mediating in Dallas “baldly shows” that Plaintiff was unwilling to mediate.
Northern District of California
 United States District Court




                                              Mot. at 16.
                                  13
                                              The most concerning of the above representations is Plaintiff’s statement that “we have no
                                  14
                                       evidence of” CertainTeed’s ½ inch product. However, on the record here, the Court cannot
                                  15
                                       conclude this was an egregious misstatement. The record does not indicate whether Plaintiff’s
                                  16
                                       representation was an “isolated overstatement” or “sloppiness . . . [that] does not amount to
                                  17
                                       misrepresentation or misconduct.” Gaymar, 790 F.3d at 1376–77 (reversing finding of litigation
                                  18
                                       misconduct). As the Federal Circuit explained in Gaymar, even representations that are “[w]ithout
                                  19
                                       question . . . overstatements” can fail to support an award of attorneys’ fees for litigation
                                  20
                                       misconduct. Id. at 1376.
                                  21
                                              Thus, the Court cannot conclude that any of the above constitutes the “egregious behavior”
                                  22
                                       necessary to support an award of attorneys’ fees. Vasuedevan Software, Inc., 2015 WL 4940635,
                                  23
                                       at *5. A plaintiff commits the necessary egregious behavior where, for example, the plaintiff
                                  24
                                       destroys evidence, disregards the judicial system in at least two cases, and tries to “extort[]” a
                                  25
                                       settlement. Eon-Net, 653 F.3d at 1324–27 (affirming attorneys’ fee award). The Eon-Net
                                  26
                                       plaintiff’s litigation conduct was substantially worse than Plaintiff’s alleged conduct here.
                                  27

                                  28                                                      8
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                         Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 9 of 11




                                   1          As to alleged misrepresentations to the U.S. Patent and Trademark Office (“USPTO”),

                                   2   CertainTeed alleges that Plaintiff has not disclosed the indefiniteness of “scored flexural strength”

                                   3   in prosecuting two child patent applications for the ‘568 patent. Renewed Mot. at 3. Yet

                                   4   CertainTeed fails to explain how an alleged lack of candor to the USPTO about patents not

                                   5   asserted in this case constitutes litigation misconduct in the instant case. Nor does CertainTeed

                                   6   explain why the Court should find in the first instance that CertainTeed has made

                                   7   misrepresentations to the USPTO. The USPTO is best situated to adjudicate whether patentees

                                   8   have violated duties of candor before the USPTO and to impose appropriate sanctions. See

                                   9   USPTO, Manual of Patent Examining Procedure § 2016,

                                  10   https://www.uspto.gov/web/offices/pac/mpep/s2016.html (discussing fraud, inequitable conduct,

                                  11   or violation of duty of disclosure).

                                  12          The last set of alleged misrepresentations were to the Federal Circuit and the European
Northern District of California
 United States District Court




                                  13   Patent Office (“EPO”). CertainTeed alleges that Plaintiff took contradictory positions before the

                                  14   two bodies. Plaintiff asserted to the Federal Circuit that “[t]here is only one appropriate method for

                                  15   converting the scored flexural strength values to address various board thicknesses—linear

                                  16   conversion.” Renewed Mot. at 3 (quoting Federal Circuit brief). In a separate proceeding before

                                  17   the EPO, Plaintiff argued that its European patent application “disclose[d] the invention in a

                                  18   manner sufficiently clear and complete for it to be carried out by a person skilled in the art.”

                                  19   Opp’n at 20 (quoting European Patent Convention, Art. 83). As part of its argument, Plaintiff

                                  20   stated that CertainTeed’s expert had described two methods for converting scored flexural

                                  21   strength:

                                  22          Dr. [Paul] Miller described in D8 at least two methods for conversion of the results
                                              to scored flexural strength per half-inch thickness which are known in the field.
                                  23
                                              The skilled person would readily appreciate that either technique may be used to
                                  24          generate a value within the experimental accuracy, and would [be] eminently
                                              capable of calculating the error range of such a calculation based on standard
                                  25
                                              mathematical practices. Thus, the skilled person is able to calculate if, within
                                  26          experimental error, a laminate has the required scored flexural strength per half-
                                              inch thickness without undue burden.
                                  27

                                  28                                                     9
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                        Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 10 of 11




                                   1   Opp’n at 21 (quoting ECF No. 151-4 ¶ 4.4.5) (emphasis added).

                                   2          Here, Plaintiff makes a subtle but colorable distinction: that Plaintiff’s position to the EPO

                                   3   was about whether “a person skilled in the art”—such as CertainTeed’s expert Dr. Miller—could

                                   4   carry out the invention. Plaintiff specifically argued to the EPO that even where Dr. Miller did not

                                   5   use the methodology of linear conversion, Dr. Miller was able to carry out the invention. Opp’n at

                                   6   21. In other words, Plaintiff argued that Dr. Miller found the patent’s claimed flexural strength

                                   7   (about 22 pounds) with either testing methodology. Id. at 20 (quoting ECF No. 151-4 ¶ 4.2.3).

                                   8   Plaintiff thus asserts that it made two logically consistent points: (1) the appropriate method for

                                   9   measuring scored flexural strength was linear conversion; and (2) CertainTeed’s expert Dr. Miller

                                  10   had arrived at the correct flexural strength of 22 pounds by another less appropriate method.

                                  11          On the record here, the Court cannot conclude that Plaintiff’s arguments to the Federal

                                  12   Circuit and EPO constituted “egregious behavior.” Vasuedevan Software, Inc., 2015 WL 4940635,
Northern District of California
 United States District Court




                                  13   at *5. To the extent that Plaintiff did make misrepresentations, those bodies are best equipped to

                                  14   adjudicate those misrepresentations in the first instance. Moreover, the Court notes that Plaintiff

                                  15   made its allegedly inconsistent statements in an EPO proceeding initiated by Saint Gobain

                                  16   Performance Plastics Corporation—CertainTeed’s co-Defendant here and co-appellee in the

                                  17   Federal Circuit. Opp’n at 22. Thus, Saint Gobain, who shares CertainTeed’s interest, could raise

                                  18   any alleged inconsistencies by Plaintiff with the appropriate bodies.

                                  19          In all, based on the record here, Plaintiff’s statements to the Court, USPTO, Federal

                                  20   Circuit, and EPO do not meet the extraordinary standard for “egregious” litigation misconduct.

                                  21   Vasuedevan Software, Inc., 2015 WL 4940635, at *5; see, e.g., Gaymar, 790 F.3d at 1376

                                  22   (analogizing misconduct standard to Rule 11 sanctions standard); Eon-Net, 653 F.3d at 1324–27

                                  23   (affirming attorneys’ fee award where plaintiff destroyed evidence, disregarded the judicial

                                  24   system, and tried to “extort[]” a settlement). Moreover, the USPTO, Federal Circuit, and EPO are

                                  25   better situated to evaluate if they were deceived.

                                  26          CertainTeed’s other allegation of litigation misconduct is that Plaintiff “caused

                                  27   CertainTeed to incur unnecessary costs.” Mot. at 17. CertainTeed specifically argues that Plaintiff

                                  28                                                     10
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
                                        Case 5:18-cv-00346-LHK Document 176 Filed 01/07/21 Page 11 of 11




                                   1   failed to timely produce information, which led to CertainTeed filing a motion to strike (ECF No.

                                   2   89), and drafting three joint statements to Magistrate Judge Susan van Keulen. Id.

                                   3          CertainTeed’s argument is meritless. CertainTeed withdrew the motion to strike after

                                   4   conferring with Plaintiffs. ECF No. 106. Indeed, the only motion to compel that was actually

                                   5   granted in this case was filed by Plaintiff. ECF No. 70. As for the three draft statements, the

                                   6   parties dispute whether these were necessary. Opp’n at 18. Yet under the totality of the

                                   7   circumstances here, the drafting of extra joint discovery statements fails to show that Plaintiff

                                   8   engaged in “egregious behavior.” Vasuedevan Software, Inc., 2015 WL 4940635, at *5. The Court

                                   9   can at most conclude that Plaintiff engaged in “mere sloppy or overzealous lawyering.” Gaymar,

                                  10   790 F.3d at 1377 (quoting A.G. Edwards & Sons, Inc. v. McCollough, 967 F.2d 1401, 1402–03

                                  11   (9th Cir. 1992)). This behavior fails to support an attorneys’ fee award.

                                  12          All told, considering the totality of the circumstances, see Octane, 572 U.S. at 554, the
Northern District of California
 United States District Court




                                  13   Court concludes that the instant case is not exceptional under 35 U.S.C. § 285. Accordingly, the

                                  14   Court declines to exercise its discretion to award attorney’s fees to CertainTeed.

                                  15   IV.    CONCLUSION

                                  16          For the foregoing reasons, the Court DENIES CertainTeed’s motion for attorney’s fees.

                                  17   IT IS SO ORDERED.

                                  18   Dated: January 7, 2021

                                  19                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     11
                                       Case No. 18-CV-00346-LHK
                                       ORDER DENYING DEFENDANT’S MOTION FOR ATTORNEY’S FEES
